Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This is the first action on the merits for application 16/324704.  Claims 1-16 are currently pending in this application.


Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-4, 7, 11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by TRAN (2016/0333987).

Regarding Claim 1, TRAN teaches A pulley decoupler for a drive train of a motor vehicle to eliminate or reduce rotation-related irregularities transmitted by a crankshaft (12), comprising; a pulley hub (68); an arc spring flange (33)(22)(portion contacting ends of 26); and a torsional vibration damper flange (29) of a torsional vibration damper, wherein the pulley hub (68), the arc spring flange (33)(22)(portion contacting ends of 26), and the torsional vibration damper flange (29) are configured to be non-rotatably mounted on a crankshaft (12) by at least one crankshaft screw (32) wherein the pulley hub (68) has an outer lateral surface region on which both the torsional vibration damper flange (29) and the arc spring flange (33)(22)(portion contacting ends of 26) are received and on which they are configured to be non-rotatably mounted.

Regarding Claim 2, TRAN teaches wherein the pulley hub is of multipart design (Fig. 4).

Regarding Claim 3, TRAN teaches wherein the pulley hub has a crankshaft-side first hub (33)(22)(portion contacting ends of 26), into which a second hub (hub of 29), which is adjacent to the torsional vibration damper and has at least one mounting pin, is inserted (pin shown in Fig. 4).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Regarding Claim 4, TRAN teaches wherein the arc spring flange and the torsional vibration damper flange are pre-mounted on the second hub using the mounting pin (Fig. 4).

Regarding Claim 7, TRAN teach wherein the first hub (33)(22)(portion contacting ends of 26) is arranged to surround a piece of the crankshaft (12)(Fig. 4).

Regarding Claim 11, TRAN teaches A pulley decoupler for a drive train of a motor vehicle, comprising: a pulley (28); an arc spring (26) disposed radially within the pulley and including a first flange (33)(22)(portion contacting ends of 26); a torsional vibration damper including a second flange (flange of 29); and a pulley hub (68) non-rotatably connected to the pulley (28) and configured for coupling to a crankshaft (12) via a crankshaft screw (32), the pulley further comprising:

a second hub (22) mounted coaxially, radially within the first hub (hub of 29) and arranged to face the torsional vibration damper (29),
wherein the arc spring (26) and the torsional vibration damper (29) are connected to the pulley hub (hub of 29)(22) on an outside diameter thereof by the first and the second flanges, respectively.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over TRAN (2016/0333987) in view of ANTCHAK (2013/0087428).

Regarding Claim 6, TRAN does not teach wherein the second hub has an end face which faces the torsional vibration damper and is in direct contact with a screw head of the crankshaft screw, and/or the second hub has a crankshaft-side end face configured to directly contact the crankshaft.

It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the decoupler in TRAN so it has the screw and hub arrangement in ANTCHAK as a matter of design choice so mounting the decoupler can be efficiently accomplished using easily manufactured parts.

Regarding Claim 13, TRAN does not teach wherein the second hub has a first end face in direct contact with a screw head of the crankshaft screw.
ANTCHAK teaches wherein the second hub has a first end face in direct contact with a screw head of the crankshaft screw [0018].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the decoupler in TRAN so it has the screw and hub arrangement in ANTCHAK as a matter of design choice so mounting the decoupler can be efficiently accomplished using easily manufactured parts.

Regarding Claim 14, TRAN as modified teaches wherein the second hub (22) has a second end face, axially opposite the first end face, configured to directly contact the crankshaft (12).

.


Allowable Subject Matter
Claims 5, 8, 9, 10, 12, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Wherein the mounting pin is designed as a hollow bolt in Claim 5.
Wherein there is an interference fit between the first hub and the second hub with the other elements in Claim 8.
Wherein the crankshaft-side end face of the second hub is arranged on a crankshaft side of a section of the arc spring flange which is closest to the crankshaft when viewed in an axial direction (A) with the other elements in Claim 9.
Wherein the screw head of the crankshaft screw lies in a same plane, or on the crankshaft side thereof, as a plane through a contact region between the mounting pin and the arc spring flange with the other elements in Claim 10.
Regarding Claim 12, TRAN teaches wherein the second hub is mounted within the first hub by a press fit such that the second hub is non-rotatable relative to the first hub with the other elements in Claim 12.
 wherein a screw head of the crankshaft screw lies in a same plane as a plane passing through a contact region between the fastener and the first flange with the other elements in Claim 16.

The prior art made of record in the attached form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018.  The examiner can normally be reached on 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/Primary Examiner, Art Unit 3654